Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Response to Amendment
This Office Action has been issued in response to amendment filed 08/10/2022.
Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claim(s) 1-4, 6, 7, 9 have been considered and remain pending. Claim(s) 1-3, 6, 9 have been amended. Claim(s) 5, 8 have been cancelled. 


Allowable Subject Matter

Per the instant Office Action, Claims 1-4, 6, 7, 9 are considered as allowable subject matter. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims " determine, from the plurality of volumes, a migration target volume, 
which is a volume of the plurality of volumes, based on the plurality of metadata amounts, and perform volume migration that transfers a computer node that provides the compute host with the migration target volume to a migration destination computer node, wherein the computer system determines the migration destination computer node based on a relationship between each computer node of the plurality of computer nodes and a migration source computer node, wherein the migration source computer node is a computer node of the plurality of computer nodes that provides the compute host with the migration target volume,  wherein if a certain computer node stores a replica of management information of the migration target volume among computer nodes sharing the storage device with a migration source computer node, the computer system determines that certain computer node as the migration destination computer node.”

The following is an examiner's statement of reasons for allowance:

The reasons for allowance of Claim 1 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … the computer system configured to: calculate a plurality of metadata amounts, 
wherein for each volume of the plurality of volumes, the computer system calculates  a metadata amount, 
which is a data amount of management information for managing a volume managed by a computer node of the plurality of computer nodes,
determine, from the plurality of volumes, a migration target volume, 
which is a volume of the plurality of volumes, based on the plurality of metadata amounts, and 
perform volume migration that transfers a computer node that provides the compute host with the migration target volume to a migration destination computer node, 
wherein the computer system determines the migration destination computer node based on a relationship between each computer node of the plurality of computer nodes and a migration source computer node, 
wherein the migration source computer node is a computer node of the plurality of computer nodes that provides the compute host with the migration target volume,  
wherein if a certain computer node stores a replica of management information of the migration target volume among computer nodes sharing the storage device with a migration source computer node, the computer system determines that certain computer node as the migration destination computer node.”

The reasons for allowance of Claim 9 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … calculating a plurality of metadata amounts, wherein for each volume of the plurality of volumes,
the computer system calculates a metadata amount, which is a data amount of management information for managing a volume managed by a computer node of the plurality of computer nodes, 
determining, from the plurality of volumes, a migration target volume, which is a volume of the plurality of volumes, based on the plurality of metadata amounts;
 determining a migration destination computer node based on a relationship between each computer node of the plurality of computer nodes and a migration source computer node, 
wherein the migration source computer node is a computer node of the plurality of computer nodes that provides the compute host with the migration target volume; and 
performing volume migration that transfers a computer node that provides the compute host with the migration target volume to the migration destination computer node, 
wherein if a certain computer node stores a replica of management information of the migration target volume among computer nodes sharing the storage device with a migration source computer node, the computer system determines that certain computer node as the migration destination computer node.”

As dependent claims 2-4, 6, 7 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

Velayudhan (U.S. Publication Number 2013/0067163) teaches about discloses controllers managing operations of the logical volumes (i.e. processing hosts 1/0 requests). Additionally, controllers store Metadata where Metadata describes configuration of managed logical volumes at the storage devices and indicates association of logical volumes and the storage devices provisioning the logical volumes but fails to teach said limitation noted supra.

Terayama (U.S. Publication Number 2013/0073825) teaches about discloses determining data allocation to a migration target volume based on a created volume for writing management information and a calculated size of the management information but fails to teach said limitation noted supra.


Response to Arguments

Applicant's arguments filed on 08/10/2022 have been carefully and fully considered, and are persuasive. As noted supra the case is in condition for allowance.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        08/26/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132